Lacombe, J.
The complainant moves for a preliminary injunction to restrain infringement of a certain patent (No. 126,347) for fire-kindlers. The patent was granted to D. W. Thompson, in 1872, and assigned to complainant in August last, a few days before the bringing of this suit. Defendants do not manufacture the articles which it is claimed infringe the Thompson patent; they obtain them from one George S. Geer, against whom complainant has a suit pending in the Northern district of this *282state. No preliminary injunction has been granted in the Geer suit; complainant’s motion for that relief having been denied, with leave to renew. The validity of the Thompson patent is vigorously assailed by the defendants, many prior patents for fire-kindlers being submitted with the opposing affidavits.
In view of all the facts, the manufacturer being a resident of the Northern district where he has been regularly served, and has appeared by counsel, the motion for a preliminary injunction is denied, with leave to renew when an injunction, preliminary or final, is obtained against the manufacturer.